Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Ex parte Ray Louis Johnson, Jr., Appellant            Appeal from the 62nd District Court of
                                                      Hopkins County, Texas (Tr. Ct. Nos.
No. 06-14-00214-CR                                    0317178,         0317179,       0317180).
                                                      Memorandum Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
                                                      Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED MARCH 24, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk